Name: Commission Regulation (EEC) No 2640/83 of 19 September 1983 on arrangements for imports into Ireland of certain textile products (category 74) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 18 Official Journal of the European Communities 22. 9 . 83 COMMISSION REGULATION (EEC) No 2640/83 of 19 September 1983 on arrangements for imports into Ireland of certain textile products (category 74) originating in Thailand Thailand before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Ireland of textile products of category 74 specified in the Annex hereto and originating in Thailand exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 4 July 1983 of a request for consulta ­ tions ; Whereas, pending the outcome of the requested consultations, imports into Ireland were made subject to a provisional quantitative limit by Commission Regulation (EEC) No 2103/83 (2) ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Thai ­ land between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Ireland of the category of products origi ­ nating in Thailand specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to Ireland before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to Ireland after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Thailand to Ireland on or after 1 January 1983 and released for free circulation, shall be deducted from the quantita ­ tive limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regulation . Article 3 Regulation (EEC) No 2103/83 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. (') OJ No L 374, 31 . 12 . 1982, p . 106 . 0 OJ No L 204, 28 . 7. 1983 , p . 31 . 22. 9 . 83 Official Journal of the European Communities No L 261 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Category CCT heading No NIMEXE code (1983) Description Third country Member State Units Quantitative limits from 1 January to 31 December 74 60.05 A II b) 4 gg) 1 1 22 33 44 60.05-71 , 72, 73, 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man ­ made textile fibres, excluding ski suits Thailand IRL 1 000 pieces 1983 : 18 (') 1984 : 19 1985 : 20 1986 : 21 (') For 1983 a special supplementary quantity of 5 760 pieces has been agreed.